Exhibit 10.2

Execution Copy

RELEASE AND SEVERANCE COMPENSATION AGREEMENT

THIS RELEASE AND SEVERANCE COMPENSATION AGREEMENT (the “Agreement”) is made and
entered into effective April 2, 2012 (the “Effective Date”) between and among
ProAssurance Group Services Corporation, an Alabama corporation, and
ProAssurance Corporation, a Delaware corporation (“ProAssurance”), and Jerry D.
Brant, an individual (the “Executive”). ProAssurance and its direct and indirect
subsidiaries, including without limitation Podiatry Insurance Company of America
(“PICA), are hereinafter collectively referred to as the “Companies.”

RECITALS:

ProAssurance and Executive are entering into this Agreement in accordance with
the terms of the Employment Agreement dated April 1, 2009, pursuant to which
Executive was employed as the President and CEO of PICA for a three-year term.
As of the Effective Date, the Employment Agreement has terminated, Executive has
resigned as President and CEO of PICA, and Executive continues to provide
services to the Companies as an at-will employee of ProAssurance Group Services
Corporation, which is a wholly owned subsidiary of ProAssurance. Executive is
currently employed at the Companies’ offices in Williamson County, Tennessee,
which is Executive’s primary location of employment on date of this Agreement.
ProAssurance has offered to expand protection to the Executive in the form of
severance benefits payable on termination of employment under certain
circumstances in consideration of Executive’s agreement to continue his
employment with the Companies. ProAssurance and Executive have entered into this
Agreement to evidence the terms and conditions for payment of severance benefits
upon termination of Executive’s employment with the Companies.

AGREEMENT

NOW, THEREFORE, These Premises Considered, and in consideration of the mutual
covenants and promises in this Agreement, the sufficiency of which is hereby
acknowledged, the parties agree as follows:

1. Definitions. For purposes of this Agreement, the following terms shall have
the meanings set forth below:

(a) “Annual Base Salary” of the Executive shall be defined as the Executive’s
annual base rate of compensation in effect as of the Date of Termination (herein
defined), but in no event less than the greater of: (A) the Executive’s annual
base rate of compensation in effect as of the Effective Date of this Agreement;
or (B) the Executive’s annual base rate of compensation in effect as of the end
of the last calendar quarter preceding the Date of Termination.



--------------------------------------------------------------------------------

(b) “Beneficial Ownership” is used as such term is used within the meaning of
Rule 13d-3 promulgated under the Exchange Act.

(c) “Board” means the Board of Directors of ProAssurance either acting as a full
Board or through its Compensation Committee.

(d) “Cash Benefits” means the sum of (i) the cash payments due to be paid to the
Executive under Section 3(a)(i) hereof; and (ii) the cash payment due to be made
to Executive pursuant to Section 3(a)(ii) hereof, if any. Executive and the
Companies agree that the amount of the Cash Benefits is $1,912,962 as of the
Effective Date.

(e) “Cause” means: (i) the Executive has been convicted in a federal or state
court of a crime classified as a felony; (ii) action or inaction by the
Executive (A) that constitutes embezzlement, theft, misappropriation or
conversion of assets of the Companies which alone or together with related
actions or inactions involve assets of more than a de minimus amount or that
constitutes intentional fraud, gross malfeasance of duty, or conduct grossly
inappropriate to Executive’s office, and (B) such action or inaction has
adversely affected or is likely to adversely affect the business of the
Companies, taken as a whole, or has resulted or is intended to result in a
direct or indirect gain or personal enrichment of Executive to the detriment of
the Companies; or (iii) Executive has been grossly inattentive to, or in a
grossly negligent manner failed to competently perform, Executive’s job duties
and the failure was not cured within 45 days after written notice from
ProAssurance.

(f) “Code” means the Internal Revenue Code of 1986, as amended

(g) “Disability” means a serious injury or illness that requires Executive to be
under regular care of a licensed medical physician and renders the Executive
incapable of engaging in any substantial gainful activity for twelve
(12) consecutive months as determined by the Board in good faith and upon
receipt of and in reliance on competent medical advice from one or more
individuals selected by the Board, who are qualified to give professional
medical advice. Executive will submit to such medical or psychiatric
examinations and tests as such medical professional deems necessary to make any
determination of Executive’s Disability and consent to such medical professional
sharing the results of such examination with a representative of the Board.

(h) “Date of Termination” means Executive’s “separation from service” (as
defined in Section 1.409A-3(a)(1) of the Treasury Regulations).

(i) “Employment Agreement” means the Employment Agreement between Executive and
ProAssurance, dated April 1, 2009.

(j) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(k) “Good Reason” shall constitute any of the following circumstances if they
occur without the Executive’s express written consent during the term of this
Agreement: (i) a material diminution in the Executive’s authority, duties or
responsibilities such that Executive no longer holds a position with executive
level responsibilities consistent with the Executive’s position of Chief
Executive Officer of PICA; (ii) the Companies require a material change in the

 

2



--------------------------------------------------------------------------------

Executive’s primary location of employment of more than 100 miles from the
location of the Executive’s primary location of employment on date of this
Agreement; (iii) the Companies materially reduce the Executive’s incentive
compensation opportunities and employee benefits to a level that is less than is
provided to other senior level executives of the Companies; (iv) a material
breach by the Companies of any provision of this Agreement; (v) a material
reduction by the Companies in the Executive’s Annual Base Salary (herein
defined); (vi) the death or Disability of Executive; or (vii) the election of
the Executive to terminate his employment with the Companies pursuant to
Section 3(g) hereof.

(l) “Severance Benefits” means the payments and other benefits to be provided to
the Executive under Section 3 (a) hereof.

2. Term of Agreement.

(a) The term of this Agreement shall commence on the Effective Date and end on
the sooner of either April 1, 2015 or Executive’s termination of employment with
the Companies (the “Term”).

(b) During the Term of this Agreement, Executive shall be entitled to
compensation for his services as an employee of the Companies on substantially
the same terms as set forth in Section 3 of the Employment Agreement.

3. Severance Benefits.

(a) If (A) during the Term of this Agreement, the Companies terminate the
employment of Executive for any reason other than Cause or the Executive
terminates employment with the Companies for Good Reason, and (B) the Executive,
executes the Release as required in Section 3(b) hereof, the Executive shall
receive the following benefits:

(i) An amount equal to the product of the Executive’s Annual Base Salary
multiplied by the Severance Term Factor. For purposes of this Section 3(a)(i),
the Severance Term Factor shall be the number 36 minus the number of full
calendar months that have elapsed since the Effective Date (and counting the
month in which the Effective Date occurs as a full calendar month for this
purpose) divided by 12;

(ii) If applicable, an amount equal to the payment required to be made to the
Executive under Section 6(b) hereof;

(iii) An amount equal to $19,368 in lieu of Executive’s monthly COBRA premiums
for continued health and dental insurance coverage for eighteen (18) months from
the Date of Termination; and

(iv) Outplacement services that are customary to Executive’s position.

(b) Executive understands and agrees that the payment of Cash Benefits is
subject to and conditioned upon the execution of the Release substantially in
the form attached hereto as Exhibit A (the “Release”) within twenty-two days
after the Date of Termination without subsequent revocation by Executive within
seven (7) days after execution of the Release.

 

3



--------------------------------------------------------------------------------

Subject to the foregoing, payment of the Cash Benefits shall be made to
Executive in cash or good funds in equal monthly installments during the
Restricted Period (as defined in Section 6 hereof) in accordance with the normal
payroll practices of ProAssurance in effect on Date of Termination commencing on
the first payroll payment date following the expiration of thirty (30) days
after the Date of Termination; provided that the obligation of the Companies to
pay the Cash Benefits to the Executive shall be subject to termination as
provided in Section 8 hereof in the event the Executive violates the covenants
under either Section 6 or Section 7 hereof. The Companies shall withhold from
any amounts payable under this Agreement all federal, state, city or other
income and employment taxes that shall be required. Notwithstanding the
foregoing, if the Executive is a “specified employee” within the meaning of Code
Section 409A(a)(2)(B)(i), the payment schedule for Cash Benefits shall be
modified or adjusted to provide that no payments shall be made until the
expiration of six (6) months following the Date of Termination. In the event
that payments are so delayed, a lump sum payment of the accumulated unpaid
amounts attributable to the six (6) month period shall be made to Executive on
the first day of the seventh month following the Date of Termination. This six
month delay shall not apply to any Cash Benefits which are not subject to the
requirements of Section 409A of the Code by reason of their being separation pay
upon an involuntary separation from service and their meeting the requirements
and limitations of the regulations under the above referenced Code section. In
no event shall the aggregate amount of Cash Benefits be reduced as a result of
such modification or adjustment. For purposes of Code Section 409A, the right to
the series of installment payments is to be treated as the right to receive a
series of separate payments.

(c) The payment to be made under Section 3(a)(iii) shall be a lump sum cash
payment to be made at the time of the first payment of the Cash Benefits
pursuant to Section 3(b) hereof. The outplacement services to be provided
pursuant to Section 3(a)(iv) hereof shall be provided to the Executive promptly
after the execution of the Release but not later than the end of the calendar
year following the year in which the Date of Termination occurred.

(d) The Executive shall be entitled to the following in addition to and not in
limitation of the Severance Benefits: (i) accrued and unpaid base salary as of
the Date of Termination; (ii) accrued vacation and sick leave, if any, on Date
of Termination in accordance with the then current policy or plan of the
Companies with respect to terminated employees generally; and (iii) vested
benefits under the Companies’ employee benefit plans in which the Executive was
a participant on Date of Termination, which vested benefits shall be paid or
provided for in accordance with the terms of said employee benefit plans.

(e) The Executive shall not be entitled to receive Severance Benefits if
employment with the Companies is terminated by reason of termination of
employment by the Executive without Good Reason (herein defined) or by reason of
termination of employment by the Companies with Cause.

(f) The Executive shall be under no duty or obligation to seek or accept other
employment and shall not be required to mitigate the amount of the Severance
Benefits provided under the Agreement by seeking employment or otherwise.

(g) Notwithstanding any provisions of this Agreement and this Section 3 to the
contrary, the Executive may unilaterally and of his own accord terminate his
employment

 

4



--------------------------------------------------------------------------------

relationship with the Companies during the Term by delivery of notice to
ProAssurance in accordance with Section 10 hereof. In the event the Executive
elects to terminate employment with the Companies pursuant to this Section 3(g),
the Executive shall be deemed to have terminated his employment for Good Reason
and shall be entitled to Severance Benefits pursuant to Section 3(a) hereof, and
neither Executive nor the Companies shall be required to comply with the
provisions of Section 4 hereof; provided that if the Companies deliver a notice
of termination for Cause under Section 5 hereof which sets forth reasons for
termination for Cause that occurred prior to the date of delivery of Executive’s
notice of termination pursuant to this Section 3(g) and the Executive’s
employment is terminated for Cause for the reasons set forth in said notice of
termination for Cause, the employment of the Executive shall be deemed to have
been terminated by the Companies for Cause, and not by the Executive for Good
Reason, and the Executive shall not be entitled to any Severance Benefits
hereunder

4. Good Reason for Termination. In the event that Executive desires to terminate
employment with the Companies for Good Reason (other than for death or
Disability or notice under Section 3(g) hereof), the Executive must provide the
Companies with written notice no later than 45 calendar days after the Executive
knows or should have known that Good Reason has occurred. Following the
Executive’s notice, the Companies shall have 45 calendar days to rectify the
circumstances causing the Good Reason. If the Companies fail to rectify the
event(s) causing the Good Reason within the 45 day period after the Executive’s
notice, or if any of the Companies delivers to the Executive written notice
stating that the circumstances cannot or shall not be rectified, the Executive
shall be entitled to assert Good Reason and terminate employment on or before 90
days after the delivery of the Executive’s notice. Should Executive fail to
provide the required notice in a timely manner, Good Reason shall not be deemed
to have occurred as a result of that event. The term of this Agreement shall not
be deemed to have expired during the notice period, however, as long as the
Executive has provided notice within the term.

5. Cause. If the Executive’s employment relationship with the Companies is
terminated by the Companies for Cause, the Executive shall not be eligible for
Severance Benefits and all rights of the Executive and obligations of the
Companies under this Agreement shall expire. Any termination of the Executive’s
employment by the Companies for Cause shall be communicated by a notice of
termination to the Executive. The notice of termination shall be a written
notice indicating the specific termination provision of this Agreement relied
upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
this provision. In the event the Executive disputes the basis for termination
for Cause, Executive may elect to bypass the claims procedure set forth in
Section 11 hereof and file for settlement of the dispute in arbitration as
provided in Section 12 hereof; provided that if the arbitrator rules in favor of
the Executive, the time for the execution of the Release under
Section 3(b)hereof shall be extended twenty-two (22) days after the final
decision by the arbitrator, and in the event the Executive executes the Release
during said twenty-two (22) day period and does not revoke the Release within
seven (7) days after execution, the Executive shall be paid Cash Benefits as
provided in Section 3(b) hereof commencing on the first payroll payment date
following the expiration of thirty (30) days after the final decision of the
arbitrator (or if earlier, the December 31 coincident with or immediately
following the final decision of the arbitrator).

 

5



--------------------------------------------------------------------------------

6. Non-Competition; Nonsolicitation of Employee.

(a) The Executive will not during the Restricted Period (herein defined):

(i) become Employed by a Competitor Company that offers, sells or markets
podiatric professional liability insurance in any state in which PICA is
actively writing podiatric professional liability insurance on Date of
Termination;

(ii) become Employed by a Competitor Company that offers, sells, or markets
medical professional liability insurance in a Primary Market Area of an
Insurance Subsidiary, except that Executive may be employed with a Competitor
Company so long as and on the condition that the Executive does not participate
in the medical professional liability insurance business of the Competitor
Company; or

(iii) solicit or induce any employees of the Companies to leave such employment
or accept employment with any other person or entity, or solicit or induce any
insurance agent of an Insurance Subsidiary to offer, sell or market medical
professional liability insurance for a Competitor Company in a Primary Market
Area of an Insurance Subsidiary.

For purposes of this Section 6 only, the following terms shall have the meanings
set forth below:

“Companies” has the meaning set forth in the initial paragraph of this
Agreement.

“Competitor Company” means an insurance company, insurance agency, business, for
profit or not for profit organization (other than the Companies) that provides,
or offers to provide professional liability insurance to health care providers.

“Employed” includes activities as an owner, proprietor, employee, agent,
solicitor, partner, member, manager, principal, shareholder (owning more than 1%
of the outstanding stock), consultant, officer, director or independent
contractor.

“Health care providers” means physicians, dentists, podiatrists, chiropractors,
physician assistants, nurse practitioners, other individual health care
providers and hospital and other institutional health care providers.

“Insurance Subsidiary” means any direct or indirect subsidiary of ProAssurance
that offers medical professional liability insurance or non-risk bearing
products and services related to underwriting, claims or risk management, or
indemnification for medical professional liability.

“Primary Market Area” means any state in which the Insurance Subsidiaries
derived more than $15 million in aggregate revenues from the sale of medical
professional liability insurance and non-risk bearing medical professional
liability services or products to health care providers in the most recent
complete fiscal year prior to the Date of Termination.

 

6



--------------------------------------------------------------------------------

“Medical Professional liability insurance” means medical malpractice insurance
and reinsurance, and equivalent services such as administration of self-insured
trusts, claims management services and risk management services for health care
providers. “Professional liability insurance” does not include services provided
as an employee of a health care provider if such services are rendered solely
for the purpose of servicing medical professional liability risk of the employer
or that of its employees.

“Restricted Period” means a period of twenty-four (24) months from the Date of
Termination; provided that if Executive terminates employment pursuant to
Section 3(g) hereof on or before June 30, 2012, the “Restricted Period” means a
period of thirty-six (36) months from Date of Termination.

(b) The Companies understand that Executive intends to terminate his employment
in accordance with Section 3(g) hereof in connection with his planned retirement
in 2012, and in connection therewith, Executive has provided substantial
assistance to the Companies in the transition of leadership at PICA. In
consideration of Executive’s cooperation and assistance in the transition of
PICA’s leadership and to provide the Companies additional protection from
competition by extending the Restricted Period from twenty-four (24) months to
thirty-six (36) months, the Company agrees to pay the Executive the sum of
$300,000 if the Executive elects to terminate his employment pursuant to
Section 3(g) hereof on or before June 30, 2012. Such payment shall be made as
part of the Severance Benefits in accordance with Section 3(a)(ii) hereof. If
the Executive does not elect to terminate his employment pursuant to
Section 3(g) hereof the payment to be made under this Section 6(b) shall be
forfeited and shall not be included in the Cash Benefits payable hereunder.

7. Confidentiality. Executive will remain obligated under any confidentiality or
nondisclosure agreement with or policy of the Companies (or any of them) that is
currently in effect or to which the Executive may in the future be bound. In
addition to and without limitation of the foregoing Executive understands,
acknowledges and agrees to the following:

(a) During the course of Executive’s employment with the Companies, certain
confidential information may have been divulged to or become known by Executive
in the nature of, but not limited to (i) information concerning the Companies’
and their affiliates’ current, former and prospective employees; (ii) business
practices and business plan; (iii) customer information; (iv) contract
information; (v) marketing strategies; (vi) business plans; (vii) product
information; (viii) policies and procedures; (ix) financial, pricing and wage
information; (x) administrative information; (xi) future plans of the Companies
and their affiliates; (xii) and other trade secrets, which is valuable,
confidential information of Companies and their affiliates (all of which is
referred to herein as “Confidential Information”), which Confidential
Information has been uniquely developed by the Companies and their affiliates
and cannot be readily obtained by third parties from outside sources.

(b) The Confidential Information is important and is an essential asset of the
Companies.

(c) Executive’s knowledge of the Confidential Information could be useful to a
competitor of the Companies, and their affiliates which do or intend to do
business in competition with the Companies or their affiliates.

 

7



--------------------------------------------------------------------------------

In recognition of the facts expressed above, Executive expressly agrees that
Executive shall not use for Executive’s personal benefit, or disclose,
communicate or divulge to, or use for the direct or indirect benefit of any
person, firm, association or company, any confidential or competitive material
or information of the Companies or their affiliates, or Confidential
Information.

8. Reasonableness of Restrictions; Available Remedies.

(a) The Companies acknowledge and agree that the duties of Executive may require
that Executive must have and continue to have throughout the period of
employment the benefits and use of its goodwill, confidential information and
trade secrets to properly carry out Executive’s responsibilities, and that the
Companies accordingly promise to provide Executive with access to new and
additional confidential information and trade secrets as they are generated,
without regard to the duration of his employment, and to authorize Executive to
engage in activities that will create new and additional confidential
information and trade secrets. Executive and the Companies agree that the
restrictions contained in Sections 6 and 7 of this Agreement are fair and
reasonable in all respects, including the geographic and temporal restrictions,
and that the benefits described in this Agreement, to the extent any separate or
special consideration is necessary, are fully sufficient for Executive’s
obligations under this Agreement.

(b) If the Executive is deemed to have materially breached the non-competition
covenants set forth in Section 6 hereof or the confidentiality covenants set
forth in Section 7 hereof, the Companies may, in addition to seeking an
injunction or any other remedy they may have, withhold or cancel any remaining
payments of Cash Benefits due to the Executive pursuant to Section 3 of this
Agreement. The Companies shall give prior or contemporaneous written notice of
such withholding or cancellation of payments in accordance with Section 3
hereof. If the Executive violates any of these covenants, the Companies shall be
further entitled to an immediate preliminary and permanent injunctive relief,
without bond, in addition to any other remedy which may be available to the
Companies.

9. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Companies and Executive and their respective devisees, heirs,
legal or personal representatives, successors and assigns. Notwithstanding the
foregoing, this Agreement is personal to the Executive and the rights and
obligations hereunder may not be assigned by Executive without the prior written
consent of ProAssurance. In the event the Executive dies or suffers Disability
while receiving Severance Benefits under this Agreement, any remaining unpaid
Severance Benefits shall be paid to the estate of the Executive following the
payment schedule set forth in Section 3(b) hereof in accordance with the payment
instructions from the personal representative of the estate of the Executive.

10. Notice. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered by hand or commercial courier or mailed by
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses as set forth below or to such other
address as one party may have furnished to the other in writing in accordance
herewith.

 

8



--------------------------------------------------------------------------------

 

Notice to the Executive:

    

Jerry D. Brant

     Notice to the Companies:     

ProAssurance Corporation

   Street Address:  

Mailing Address:

   100 Brookwood Place  

P. O. Box 590009

   Birmingham, Alabama 35209  

Birmingham, Alabama 35259-0009

    

Attention: President: cc Secretary

  

11. Claims Procedure.

(a) The administrator for purposes of this Agreement shall be ProAssurance
(“Administrator”), whose address is 100 Brookwood Place, Birmingham, Alabama
35209; Telephone: (205) 877-4400. The “Named Fiduciary” as defined in
Section 402(a) (2) or ERISA, also shall be ProAssurance. ProAssurance shall have
the right to designate one or more employees of the Companies as the
Administrator and the Named Fiduciary at any time, and to change the address and
telephone number of the same. ProAssurance shall give the Executive written
notice of any change in the Administrator and Named Fiduciary, or in the address
or telephone number of the same.

(b) The Administrator shall make all determinations as to the right of any
person to receive benefits under the Agreement. Any denial by the Administrator
of a claim for benefits by the Executive (“the claimant”) shall be stated in
writing by the Administrator and delivered or mailed to the claimant within ten
(10) days after receipt of the claim, unless special circumstances require an
extension of time for processing the claim. If such an extension is required,
written notice of the extension shall be furnished to the claimant prior to the
termination of the initial 10-day period. In no event shall such extension
exceed a period of ten (10) days from the end of the initial period. Any notice
of denial shall set forth the specific reasons for the denial, specific
reference to pertinent provisions of this Agreement upon which the denial is
based, a description of any additional material or information necessary for the
claimant to perfect the claim, with an explanation of why such material or
information is necessary, and any explanation of claim review procedures,
written to the best of the Administrator’s ability in a manner that may be
understood without legal or actuarial counsel.

(c) A claimant whose claim for benefits has been wholly or partially denied by
the Administrator may request, within ten (10) days following the receipt of
such denial, in a writing addressed to the Administrator, a review of such
denial. The claimant shall be entitled to submit such issues or comments in
writing or otherwise, as the claimant shall consider relevant to a determination
of the claim, and the claimant may include a request for a hearing in person
before the Administrator. Prior to submitting the request, the claimant shall be
entitled to review such documents as the Administrator shall agree are pertinent
to the claim. The claimant may, at all stages of review, be represented by
counsel, legal or otherwise, of the claimant’s choice. All

 

9



--------------------------------------------------------------------------------

requests for review shall be promptly resolved. The Administrator’s decision
with respect to any such review shall be set forth in writing and shall be
mailed to the claimant not later than ten (10) days following receipt by the
Administrator of the claimant’s request unless special circumstances, such as
the need to hold a hearing, require an extension of time for processing, in
which case the Administrator’s decision shall be so mailed not later than twenty
(20) days after receipt of such request.

12. Arbitration. The parties to this Agreement agree that final and binding
arbitration shall be the sole recourse to settle any claim or controversy
arising out of or relating to a breach or the interpretation of this Agreement,
except as either party may be seeking injunctive relief. Either party may file
for arbitration. A claimant seeking relief on a claim for benefits, however,
must first follow the procedure in Section 11 hereof and may file for
arbitration within sixty (60) days following claimant’s receipt of the
Administrator’s written decision on review under Section 11(c) hereof, or if the
Administrator fails to provide any written decision under Section 11 hereof,
within 60 days of the date on which such written decision was required to be
delivered to the claimant as therein provided. The arbitration shall be held at
a mutually agreeable location, and shall be subject to and in accordance with
the arbitration rules then in effect of the American Arbitration Association;
provided that if the location cannot be agreed upon the arbitration shall be
held in either Birmingham, Alabama, or Chicago, Illinois, whichever location is
closer to the principal office where the Executive was employed on the Date of
Termination. The arbitrator may award any and all remedies allowable by the
cause of action subject to the arbitration, but the arbitrator’s sole authority
shall be to interpret and apply the provisions of this Agreement. In reaching
its decision the arbitrator shall have no authority to change or modify any
provision of this Agreement or other written agreement between the parties. The
arbitrator shall have the power to compel the attendance of witnesses at the
hearing. Any court having jurisdiction may enter a judgment based upon such
arbitration. All decisions of the arbitrator shall be final and binding on the
parties without appeal to any court. Upon execution of this Agreement, the
Executive shall be deemed to have waived any right to commence litigation
proceedings regarding this Agreement outside of arbitration or injunctive relief
without the express consent of ProAssurance. The Companies shall pay all
arbitration fees and the arbitrator’s compensation. If the Executive prevails in
the arbitration proceeding, the arbitrator may require the Companies to
reimburse the Executive for the reasonable fees and expenses of Executive’s
personal counsel for his or her professional services rendered to the Executive
in connection with the enforcement of this Agreement.

13. Miscellaneous.

(a) Except insofar as this provision may be contrary to applicable law, no sale,
transfer, alienation, assignment, pledge, collateralization or attachment of any
benefits under this Agreement shall be valid or recognized by the Companies.

(b) This Agreement is an unfunded deferred compensation arrangement for a member
of a select group of the Companies’ management and any exemptions under ERISA,
as applicable to such arrangement, shall be applicable to this Agreement.
Nothing in this Agreement shall require or be deemed to require the Companies or
any of them to segregate, earmark or otherwise set aside any funds or other
assets to provide for any payments made or required to be made hereunder.

 

10



--------------------------------------------------------------------------------

(c) It is understood acknowledged and agreed that Executive is and will be an
“at will’” employee of any one or more of the Companies, and subject to the
provisions of Section 2 and Section 3 hereof, the Executive may resign at any
time for any reason and the Companies may terminate Executive’s employment at
any time for any reason.

(d) It is understood and agreed by the Companies and Executive that the terms of
this Agreement relating to the payment of Severance Benefits are intended to
comply in all respects with the requirements of Code Section 409A and shall be
interpreted, applied and effected in a manner consistent with the requirements
of Code Section 409A. For purposes of determining whether Severance Benefits may
be payable to the Executive in compliance with Code Section 409A and
Section 1(h) hereof, the Executive’s employment will be considered as having
been terminated for purposes of this Agreement if the parties reasonably
anticipate either (i) that Executive will no longer perform any services for the
Companies or (ii) that the level of bona fide services performed for the
Companies (whether as an employee or independent contractor) will permanently
decrease to no more than 20% of the average level of bona fide services
performed by Executive over the immediately preceding 36-month period (or the
full period of services to the Companies if Executive has been providing
services to the Companies for less than 36 months).

(e) Neither the provisions of this Agreement nor the severance benefits provided
hereunder shall reduce any amounts otherwise payable or affect the terms
pursuant to which such amounts will be paid, or in any way diminish the
Executive’s rights as an employee of the Companies, whether existing now or
hereafter, under any benefit, incentive, retirement, stock option, stock bonus
or stock purchase plan, or any employment agreement or other plan or
arrangement.

(f) This Agreement sets forth the entire agreement between the parties with
respect to the matters set forth herein and supersedes in their entirety any
prior written or oral agreements or understandings between Executive and the
Companies regarding the subject matter of this Agreement This Agreement may not
be modified or amended except by written agreement intended as such and signed
by all parties.

(g) The Companies, from time to time, shall provide government agencies with
such reports concerning this Agreement as may be required by law, and shall
provide Executive with such disclosure concerning this Agreement as may be
required by law or as the Companies may deem appropriate.

(h) Executive and the Companies respectively acknowledge that each of them has
read and understand this Agreement, that they have each had adequate time to
consider this Agreement and discuss it with each of their attorneys and
advisors, that each of them understands the consequences of entering into this
Agreement, that each of them is knowingly and voluntarily entering into this
Agreement, and that they are each competent to enter into this Agreement.

(i) The provisions of this Agreement shall survive the expiration of its Term.
If any provision of this Agreement is determined to be unenforceable, at the
discretion of ProAssurance the remainder of this Agreement shall not be affected
but each remaining provision shall continue to be valid and effective and shall
be modified so that it is enforceable to the fullest extent permitted by law.
Moreover, in the event this Agreement is determined to be unenforceable against
any of the Companies, it shall continue to be valid and enforceable against the
other Companies.

 

11



--------------------------------------------------------------------------------

(j) This Agreement will be interpreted as a whole according to its fair terms.
It will not be construed strictly for or against either party.

(k) Except to the extent that federal law controls, this Agreement is to be
construed according to Delaware law.

[Signatures on following page]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

EXECUTIVE:

 

Jerry D. Brant PROASSURANCE CORPORATION By:  

 

  Victor T. Adamo, President PROASSURANCE GROUP SERVICES CORPORATION By:  

 

  Victor T. Adamo, President

 

13



--------------------------------------------------------------------------------

Execution Copy

RELEASE IN CONJUNCTION WITH SEVERANCE COMPENSATION

This Release of Claims (“Release”) is made in favor of ProAssurance Corporation
(“ProAssurance”), for itself and for its subsidiaries (including, but not
limited to, ProAssurance Group Services Corporation) and any successor company
that has assumed the Agreement to which this Release was an attachment (all such
organizations being referred to in this Release as the “Companies”) and Jerry D.
Brant (“Executive”).

The Companies and Executive have agreed to terminate their employment
relationship. To effect an orderly termination, the Executive, and the Companies
are entering into this Release.

1. Effective with the Date of Termination, Executive is relieved of all duties
and obligations to the Companies, except as provided in this Release or any
applicable provisions of the Release and Severance Compensation Agreement
between Companies and Executive, effective as of April 2, 2012 (“Agreement”),
which survive termination of the employment relationship. Unless otherwise
specifically defined herein, capitalized terms shall have the meaning attributed
to them in the Agreement.

2. Executive hereby resigns as an employee of each of the Companies effective on
April 3, 2012, and waives any and all rights Executive may otherwise have to
continued employment with or re-employment by the Companies or any parent,
subsidiary or affiliate of Companies.

3. Executive agrees that this Release, the Agreement, and the Severance Benefits
provided under the Agreement are confidential and shall not be disclosed or
published directly or indirectly to third persons, except as necessary to
enforce its terms, by Executive or to Executive’s immediate family upon their
agreement not to disclose the fact or terms of this Release, or to Executive’s
attorney, financial consultant or accountant, except that Executive and the
Companies may disclose, as necessary, (i) the fact that Executive has terminated
Executive’s employment with the Companies and (ii) the terms of this Agreement
and Severance Benefits as required under the securities laws and regulations and
the listing requirements of any stock exchange or national market system and as
otherwise required by law.

4. Any fringe benefits that Executive has received or currently is receiving
from the Companies or its affiliates shall cease effective with the Date of
Termination, except as otherwise provided for in this Release, in the Agreement
or by law.

5. The parties agree that the terms contained and payments provided for in the
Agreement are compensation for and in full consideration of Employee’s release
of claims under this Release, and Executive’s confidentiality, non-compete,
non-solicitation and non-disclosure agreements contained in the Agreement.

6. The Executive shall be under no duty or obligation to seek or accept other
employment and shall not be required to mitigate the amount of the Severance
Benefits (as defined and provided under the Agreement) by seeking employment or
otherwise.



--------------------------------------------------------------------------------

7. Executive waives, releases, and forever discharges the Companies and each of
their direct or indirect parents, subsidiaries, affiliates, and any
partnerships, joint ventures or other entities involving or related to any of
the Companies, their parents, subsidiaries or affiliates, and all present or
former employees, officers, agents, directors, successors, assigns and attorneys
of any of these corporations, persons or entities (all collectively referred to
in this Release as the “Released”) from any and all claims, charges, suits,
causes of action, demands, expenses and compensation whatsoever, known or
unknown, direct or indirect, on account of or growing out of Executive’s
employment with and termination from the Companies, or relationship or
termination of such relationship with any of the Released, or arising out of
related events occurring through the date on which this Release is executed.
This includes, but is not limited to, claims for breach of any employment
contract; handbook or manual; any express or implied contract; any tort;
continued employment; loss of wages or benefits; attorney fees; employment
discrimination arising under any federal, state, or local civil rights or
anti-discrimination statute, including specifically any claims Executive may
have under the federal Age Discrimination in Employment Act, as amended, 29 USC
§§ 621, et seq.; emotional distress; harassment; defamation; libel; slander; and
all other types of claims or causes of action whatsoever arising under any other
state or federal statute or common law of the United States. Notwithstanding
anything in this Release to the contrary, nothing in this Release shall be
construed to waive, release or discharge the Companies from making any payments
or providing any benefits to Executive in accordance with the terms of the
Agreement after the Date of Termination

8. The Executive does not waive or release any rights or claims that may arise
under the federal Age Discrimination in Employment Act, as amended, after the
date on which this Release is executed by the Executive.

9. The Executive acknowledges and agrees that Executive has been advised in
writing by this Release, and otherwise, to CONSULT WITH AN ATTORNEY before
Executive executes this Release.

10. The Executive agrees that Executive received a copy of this Release prior to
executing the Agreement, that this Release incorporates the Companies’ FINAL
OFFER; that Executive has been given a period of at least twenty-two
(22) calendar days within which to consider this Release and its terms and to
consult with an attorney should Executive so elect.

11. The Executive shall have seven (7) calendar days following Executive’s
execution of this Release to revoke this Release. Any revocation of this Release
shall be made in writing by the Executive and shall be received on or before the
time of close of business on the seventh calendar day following the date of the
Employee’s execution of this Release at ProAssurance’s address at 100 Brookwood
Place, P. O. Box 590009, Birmingham, Alabama 35259-0009, Attention: President:
cc Secretary, or such other place as the Companies may notify Executive in
writing. This Release shall not become effective or enforceable until the eighth
(8th) calendar day following the Executive’s execution of this Release.

12. Executive and the Companies acknowledge that they have read and understand
this Release, that they have had adequate time to consider this Release and
discuss it with their attorneys and advisors, that they understand the
consequences of entering into this Release, that they are knowingly and
voluntarily entering into this Release, and that they are competent to enter
into this Release.

 

2



--------------------------------------------------------------------------------

13. This Release shall benefit and be binding upon the parties and their
respective directors, officers, employees, agents, heirs, successors, assigns,
devisees and legal or personal representatives.

14. This Release, along with the attached Agreement, sets forth the entire
agreement between the parties at the time and date these documents are executed,
and fully supersedes any and all prior agreements or understandings between them
pertaining to the subject matter in this Release. This Release may not be
modified or amended except by a written agreement intended as such, and signed
by all parties.

15. Except to the extent that federal law controls, this Release is to be
construed according to the law of the state of Delaware.

16. If any provision of this Release is determined to be unenforceable, at the
discretion of ProAssurance the remainder of this Release shall not be affected
but each remaining provision or portion shall continue to be valid and effective
and shall be modified so that it is enforceable to the fullest extent permitted
by law.

17. To signify their agreement to the terms of this Release, the parties have
executed it on the date set forth opposite their signatures, or those of their
authorized agents, which follow.

 

    EXECUTIVE Dated:                         

 

    Jerry D. Brant     PROASSURANCE CORPORATION Dated:                         
By:  

 

      Victor T. Adamo, President

 

3